Chase, Ch. 3.
The court must decide this case upon the record as it stands, and can make no intendment to support the judgment below; “They cannot intend the ««plaintiff and defendant were residents of Kent county s„ ‘«and voters at the election.” If such facts had been displayed on the record, the court would have had no hesitation in deciding the wager was against sound policy,, and ought not to be sanctioned by a court of justice. It is a fundamental principle of our constitution that elections should be free; and tlie election of a sheriff is of great importance-to the community, and ought to be free from corrupt and undue influence; and such wagers, if countenanced by the court, would certainly have a malignant and evil tendency by making the parties, their connexions and friends, partisans, in the election, and *287creating an interest and views incompatible with the aera! good and sound .policy which is best promoted by selecting those men who are the most fit and best qua-lifted for the office.
If the judgment below is reversed, the court above will give suck,judgment as the court below ought to have given — 2 Bac. M. 230.
Judgment of the county court reversed, and judgment by this court on the verdict, for SOL current money da•'mages, and costs.